         Case
          Case1:20-cv-07123-AJN
               1:20-cv-07123-AJN Document
                                  Document21-1 Filed03/19/21
                                           22 Filed  03/18/21 Page
                                                               Page11ofof44




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/19/2021
   ---------------------------------                    X
                                                        :
   CSX Transportation, Inc.,                            :                20-CIV-7123 (AJN)
                                                        :
                                  Plaintiff,            :
                                                        :              STIPULATION AND
            against                                     :            PROPOSED PROTECTIVE
                                                        :                   ORDER
   Newhaven Distribution Services, Inc.                 :
                              Defendant.                :
                                                        :
   ---------------------------------                    X

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby
ORDERED: that the following restrictions and procedures shall apply to the information and
documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.        Counsel for any party may designate any document or information, in whole or
in part, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is proprietary, a trade secret or otherwise
sensitive non-public information. Information and documents designated by a party as confidential
will be stamped "Confidential."

        2.       The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

       3.        In the event a party challenges another party's designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the
challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes
an admission by any party that Confidential Information disclosed in this case is relevant or
admissible. Each party reserves the right to object to the use or admissibility of the Confidential
Information.

        4.         The parties should meet and confer if any production requires a designation
of "For Attorneys' or Experts' Eyes Only." All other documents designated as "Confidential"
shall not be disclosed to any person, except:

       a.        The requesting party and counsel, including in-house counsel;
       b.        Employees of such counsel assigned to and necessary to assist in the litigation;
         Case
          Case1:20-cv-07123-AJN
               1:20-cv-07123-AJN Document
                                  Document21-1 Filed03/19/21
                                           22 Filed  03/18/21 Page
                                                               Page22ofof44




        c.      Consultants or experts assisting in the prosecution or defense of the matter, to the
extent deemed necessary by counsel; and
        d.      The Court (including the mediator, or other person having access to any
Confidential Information by virtue of his or her position with the Court).

        5. Prior to disclosing or displaying the Confidential Information to any person, counsel
must:

        a.      Inform the person of the confidential nature of the information or documents;
        b.      Inform the person that this Court has enjoined the use of the information or
documents by him/her for any purpose other than this litigation and has enjoined the disclosure of
the information or documents to any other person; and
        c.      Require each such person to sign an agreement to be bound by this Order in the
form attached hereto.

        6. The disclosure of a document or information without designating it as "Confidential"
shall not constitute a waiver of the right to designate such document or information as Confidential
Information. Any such designation must be made within 30 days of the disclosure of the document
or information. If so designated, the document or information shall thenceforth be treated as
Confidential Information subject to all the terms of this Stipulation and Order.

        7. With respect to any depositions that involve a disclosure of Confidential information
of a party to this action, such party shall have until thirty (30) days after receipt of the deposition
transcript within which to inform all other parties that portions of the transcript are to be designated
Confidential, which period may be extended by agreement of the parties. No such deposition
transcript shall be disclosed to any individual other than the individuals described in Paragraph 4
above, and the deponent during these thirty (30) days, and no individual attending such a
deposition shall disclose the contents of the deposition to any individual other than those described
in Paragraph 4 above during said thirty (30) days. Upon being informed that certain portions of a
deposition are to be designated as Confidential, all parties shall immediately cause each copy of
the transcript in its custody or control to be appropriately marked and limit disclosure of that
transcript in accordance with this Protective Order.

        8. Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial
account numbers, passwords, and information that may be used for identity theft) exchanged in
discovery shall be maintained by the receiving party in a manner that is secure and confidential
and shared only with authorized individuals in a secure manner. The producing party may specify
the minimal level of protection expected in the storage and transfer of its information. In the event
the party who received PII experiences a data breach, it shall immediately notify the producing
party of same and cooperate with the producing party to address and remedy the breach. Nothing
herein shall preclude the producing party from asserting legal claims or constitute a waiver of legal
rights and defenses in the event of litigation arising out of the receiving party’s failure to
appropriately protect PII from unauthorized disclosure.

        9. Pursuant to Federal Rule of Evidence 502, the production of privileged or work- product
          Case
           Case1:20-cv-07123-AJN
                1:20-cv-07123-AJN Document
                                   Document21-1 Filed03/19/21
                                            22 Filed  03/18/21 Page
                                                                Page33ofof44




protected documents or communications, electronically stored information (“ESI”) or information,
whether inadvertent or otherwise, shall not constitute a waiver of the privilege or protection from
discovery in this case or in any other federal or state proceeding. This Order shall be interpreted
to provide the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
contained herein is intended to or shall serve to limit a party’s right to conduct a review of
documents, ESI or information (including metadata) for relevance, responsiveness and/or
segregation of privileged and/or protected information before production.

        10. Notwithstanding the designation of information as “Confidential” in discovery, there
is no presumption that such information shall be filed with the Court under seal. The parties shall
follow the Court’s procedures with respect to filing under seal.

        11. At the conclusion of litigation, Confidential Information and any copies thereof shall
be promptly (and in no event later than 30 days after entry of final judgment no longer subject to
further appeal) returned to the producing party or certified as destroyed, except that the parties'
counsel shall be permitted to retain their working files on the condition that those files will remain
protected.

       12. Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.


          SO STIPULATED AND AGREED.


s/Nicholas J. Hubner                                  s/Michael J. Mauro (with permission)
Nicholas J. Hubner, Esq.                              Michael J. Mauro, Esq.
125 Coulter Avenue, Ste. 1000                         3000 Marcus Ave., Suite 3W8
Ardmore, PA 19003                                     Lake Success, NY 11042
Attorneys for Plaintiff                               Attorneys for Defendant

Dated: March 18, 2021                                 Dated: March 18, 2021



 SO ORDERED.

                                               ____________________________
                                                JUDGE ALISON J. NATHAN
                                                  United States District Judge

 Dated:         New York, New York
                 March 18, 2021                                                 1RWKLQJLQWKLV2UGHUDIIHFWVWKH
                __________________                                              SDUWLHV REOLJDWLRQWRFRPSO\ZLWK
                                                                                5XOHRIWKH&RXUW V,QGLYLGXDO
                                                                                3UDFWLFHVLQ&LYLO&DVHVJRYHUQLQJ
                                                                                UHGDFWLRQVDQGILOLQJXQGHUVHDO
                                                                                RUZLWKDQ\RIWKH&RXUW VRWKHU
                                                                                ,QGLYLGXDO3UDFWLFHVDVUHOHYDQW
                                                                                6225'(5('
        Case
         Case1:20-cv-07123-AJN
              1:20-cv-07123-AJN Document
                                 Document21-1 Filed03/19/21
                                          22 Filed  03/18/21 Page
                                                              Page44ofof44




                                      Agreement

       I have been informed by counsel that certain documents or information to be disclosed
to me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled "CONFIDENTIAL" are
confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.

       DATED:




       Signed in the presence of:




       (Attorney)
